Case: 16-41217       Document: 00513927554        Page: 1    Date Filed: 03/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-41217                                FILED
                                  Summary Calendar                         March 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN DEMETRIO CANO-ROMERO, also known as Julio Alexander Meza-
Meza,

                                                 Defendant-Appellant


                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 7:16-CR-602-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Melvin Demetrio Cano-Romero pleaded guilty to illegal reentry and was
sentenced to a 60-month term of imprisonment. On appeal, Cano-Romero
challenges     the     16-level   enhancement        he    received    under         U.S.S.G.
§ 2L1.2(b)(1)(A)(ii). Specifically, he asserts for the first time on appeal that his
2009 Minnesota conviction for criminal sexual assault in the third degree does



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41217    Document: 00513927554     Page: 2   Date Filed: 03/27/2017


                                 No. 16-41217

not qualify as a crime of violence because the statute of conviction does not
require an age differential of at least four years between the defendant and the
victim.
      As Cano-Romero concedes, his argument is foreclosed by our opinion in
United States v. Cabecera Rodriguez, 711 F.3d 541, 562 n.28 (5th Cir. 2013) (en
banc), in which we explicitly held that the generic, contemporary definition of
“sexual abuse of a minor” does not include such an age-differential
requirement. Accordingly, Cano-Romero’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                       2